DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dhalman et al. (US 2010/0238892, Dhalman hereafter) ) in view of Huawei et al. (3GPP TSG RAN WG1 Meeting #92bis. R1-1804291, “PUCCH reliability”, 16th-20th April 2018, NPL hereafter. 
RE claims 1 and 10, Dhalman discloses a method of a user equipment (UE) and a user equipment transmitting an uplink physical channel in a wireless communication system, the UE comprising: a transceiver configured to transmit and receive a radio signal; and a processor functionally connected to the transceiver (Such generic components are inherent in the art), wherein the processor is configured to: receive, from a base station, transmission power related information via higher layer signaling (Paragraph 20-21) ; receive a physical downlink control channel from the base station; and transmit the uplink physical channel to the base station based on the physical downlink control channel (Paragraph 20-21).
Dhalman does not explicitly disclose wherein the uplink physical channel includes a first uplink physical channel or a second uplink physical channel, wherein transmission powers for the first uplink physical channel and the second uplink physical channel are respectively calculated by different power related parameters determined based on the transmission power related information and the physical downlink control channel.
However, NPL teaches wherein the uplink physical channel includes a first uplink physical channel or a second uplink physical channel, wherein transmission powers for the first uplink physical channel and the second uplink physical channel are respectively calculated by different power related parameters determined based on the transmission (Section 2, a PUCCH can be configured differently, thus corresponding to at least a first and second uplink physical channel, using different power control parameters according to a PDCCH, different services. Such parameters can be signaled via DCI either explicitly or implicitly).
It would have been obvious to one having ordinary skill in the art before the effective foiling date of the claimed invention to modify the method and user equipment of Dhalman with the teachings of NPL in order to flexibly support services with differing reliability needs.
RE claims 2 and 11, Dhalman in view of NPL discloses the method of claim 1 and the UE of claim 10 as set forth above. Note that NPL further teaches wherein the transmission power related information includes one or more base station reception related parameters, one or more path loss related parameters, and/or one or more transmission power control command related parameters (Section 2, a PUCCH can be configured differently, thus corresponding to at least a first and second uplink physical channel, using different power control parameters according to a PDCCH, different services. Such TPC parameters can be signaled via DCI either explicitly or implicitly).
It would have been obvious to one having ordinary skill in the art before the effective foiling date of the claimed invention to modify the method and user equipment of Dhalman with the teachings of NPL in order to flexibly support services with differing reliability needs.

RE claims 3 and 12, Dhalman in view of NPL discloses the method of claim 1 and the UE of claim 10 as set forth above. Note that NPL further teaches wherein the physical downlink control channel includes downlink control information (DCI), wherein the downlink control information includes indication information for a power related parameter for calculating the transmission power of the first uplink physical channel or the second uplink physical channel (Section 2, a PUCCH can be configured differently, thus corresponding to at least a first and second uplink physical channel, using different power control parameters according to a PDCCH, different services. Such TPC parameters can be signaled via DCI either explicitly or implicitly).
It would have been obvious to one having ordinary skill in the art before the effective foiling date of the claimed invention to modify the method and user equipment of Dhalman with the teachings of NPL in order to flexibly support services with differing reliability needs.
RE claims 4 and 13, Dhalman in view of NPL discloses the method of claim 1 and the UE of claim 10 as set forth above. Note that NPL further teaches wherein the transmission power for the first uplink physical channel or the second uplink physical channel is calculated by a power related parameter determined by the indication information among the transmission power related information (Section 2, a PUCCH can be configured differently, thus corresponding to at least a first and second uplink physical channel, using different power control parameters according to a PDCCH, different services. Such TPC parameters can be signaled via DCI either explicitly or implicitly).

RE claim 5, Dhalman in view of NPL discloses the method of claim 1 and the UE of claim 10 as set forth above. Note that NPL further teaches wherein a power related parameter for the first uplink physical channel has a higher value than a power related parameter for the second uplink physical channel (Section 2, a PUCCH can be configured differently, thus corresponding to at least a first and second uplink physical channel, using different power control parameters according to a PDCCH, different services. Such TPC parameters can be signaled via DCI either explicitly or implicitly).
It would have been obvious to one having ordinary skill in the art before the effective foiling date of the claimed invention to modify the method and user equipment of Dhalman with the teachings of NPL in order to flexibly support services with differing reliability needs.
RE claim 6, Dhalman in view of NPL discloses the method of claim 1 and the UE of claim 10 as set forth above. Note that NPL further teaches wherein the physical downlink control channel includes downlink control information (DCI), wherein the transmission power for the first uplink physical channel or the second uplink physical channel is calculated by a power related parameter related to a format of the downlink control information among the transmission power related information (Section 2, a PUCCH can be configured differently, thus corresponding to at least a first and second uplink physical channel, using different power control parameters according to a PDCCH, different services. Such TPC parameters can be signaled via DCI either explicitly or implicitly).
It would have been obvious to one having ordinary skill in the art before the effective foiling date of the claimed invention to modify the method and user equipment of Dhalman with the teachings of NPL in order to flexibly support services with differing reliability needs.
RE claim 7, Dhalman in view of NPL discloses the method of claim 1 and the UE of claim 10 as set forth above. Note that Dhalman further discloses wherein the uplink physical channel includes at least one of a physical uplink control channel or a physical uplink shared channel (Paragraphs 20-21, PUCCH and PUSCH both are configured for TPC).
RE claim 15, Dhalman discloses a base station receiving an uplink physical channel in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a radio signal; and a processor functionally connected to the transceiver (Such generic components are inherent in the art), wherein the processor is configured to: transmit, to a user equipment (UE), transmission power related information via higher layer signaling (Paragraph 20-21); transmit a physical downlink control channel to the UE (Paragraph 20-21); and receive the uplink physical channel from the UE(Paragraph 20-21).
Dhalman does not explicitly disclose wherein the uplink physical channel includes a first uplink physical channel or a second uplink physical channel, wherein transmission powers for the first uplink physical channel and the second uplink physical 
However, NPL teaches wherein the uplink physical channel includes a first uplink physical channel or a second uplink physical channel, wherein transmission powers for the first uplink physical channel and the second uplink physical channel are respectively calculated by different power related parameters determined based on the transmission power related information and the physical downlink control channel (Section 2, a PUCCH can be configured differently, thus corresponding to at least a first and second uplink physical channel, using different power control parameters according to a PDCCH, different services. Such TPC parameters can be signaled via DCI either explicitly or implicitly).
It would have been obvious to one having ordinary skill in the art before the effective foiling date of the claimed invention to modify the base station of Dhalman with the teachings of NPL in order to flexibly support services with differing reliability needs.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Dhalman and further in view of Kamel et al. (US 6,285,886, Kamel hereafter).
RE claims 8 and 14, Dhalman in view of NPL discloses the method of claim 1 and the UE of claim 10 as set forth above. Dhalman does not explicitly disclose wherein the first uplink physical channel is a physical uplink channel for a service requiring higher reliability, higher quality of service, a larger subcarrier spacing, a shorter 
However, Kamel teaches wherein the first uplink physical channel is a physical uplink channel for a service requiring higher reliability, higher quality of service, a larger subcarrier spacing, a shorter transmission time interval (TTI) length, a lower latency, a shorter processing time, and/or a lower block error rate than the second uplink physical channel (Column 1 lines 27-67 and Column 8 lines 21-60 and Figure 4. Downlink and uplink power control adjusted accorded to at least quality of service targets. Quality service parameters, uplink power and frame error rate are measured by the base station).
It would have been obvious to one having ordinary skill in the art before the effective foiling date of the claimed invention to modify the method and user equipment of Dhalman with the teachings of Kamel in order to dynamically meet the needs of varying quality of service needs of uplink and downlink service data.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Dhalman and further in view of Takeda et al. (US 2016/0337984, Takeda hereafter).
RE claim 9, Dhalman in view of NPL discloses the method of claim 1 as set forth above.  Dhalman does not explicitly disclose wherein the first uplink physical channel includes a first uplink channel and a second uplink channel transmitted before the first uplink channel, wherein a reference value of a power control adjustment state of the first uplink channel is reset when a pre-configured time exceeds from a time at which the second uplink channel is transmitted or scheduled.
However, Takeda teaches wherein the first uplink physical channel includes a first uplink channel and a second uplink channel transmitted before the first uplink channel, wherein a reference value of a power control adjustment state of the first uplink channel is reset when a pre-configured time exceeds from a time at which the second uplink channel is transmitted or scheduled (Claim 1 and paragraphs 176-178, TPC value reset when a reset condition is met.) .
It would have been obvious to one having ordinary skill in the art before the effective foiling date of the claimed invention to modify the method and user equipment of Dhalman with the teachings of Takeda since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461